DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    97
    71
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, see Amendment, filed on 01/25/2021., with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1 )/(a)(2) as being anticipated by Yamagishi et al (US Patent 8585048) and the rejection of  Claim 2 under 35 U.S.C. 103 as being unpatentable over Yamagishi et al in view of Akiba et al (JP 2002-173234)  have been fully considered and are persuasive.  The rejections of claims 1 and 2 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
           Amended claim 1 is  allowed for the reason that the prior art of record –alone or in any combinations -  does not disclose the following limitations: 
          1) A stream feeder is configured to transfer the sheets in a state in which the sheets partially overlap each other in a transfer direction, 
          2) when printing is performed on both surfaces of the sheet, the cylinder is driven at the transfer speed and the stream feeder is driven at a second supply speed which is 1/2 the first supply speed, and 
. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853